Citation Nr: 1510417	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-13 828	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran had active service from April 1963 to April 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The case was later transferred to the jurisdiction of the RO in Muskogee, Oklahoma, which certified the appeal and transferred the case to the Board.

The Veteran's claim was adjudicated at the RO as a claim of service connection for PTSD, based on the Veteran's original claim.  The issue has been characterized to reflect that claims for service connection specifically for a psychiatric disability of PTSD encompass claims for service connection for all psychiatric disabilities, as an appellant generally is not competent to diagnose his mental condition, he is only competent to identify and explain the symptoms that he observes and experiences.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran testified at a Travel Board hearing in June 2014 before the undersigned Veterans Law Judge.  The record was held open for 90 days to allow for the Veteran to submit additional evidence.  No additional evidence was thereafter received.


FINDING OF FACT

The Veteran has not had a psychiatric disorder to include PTSD during the appeal period.



CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder to include PTSD have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard letter sent to the Veteran in January 2012 satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.  

The Veteran was provided a VA medical examination for his claimed PTSD in March 2012.  The examination is sufficient evidence for deciding the claim.  The report is adequate as it is consistent with and based upon consideration of the Veteran's prior medical history, describes the claimed symptomatology in sufficient detail so that the Board's evaluation is a fully informed one, and contains reasoned explanations.  Thus, VA's duty to assist has been met.


II.  Service Connection: Legal Criteria

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Specifically for PTSD claims, the record must include (1) medical evidence diagnosing PTSD in conformance with the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) criteria; (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).

Notably, VA implemented use of DSM-5, effective August 4, 2014.  The Secretary, VA, has determined, however, that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45093, 45094 (Aug. 4, 2014).  Since the Veteran's appeal was certified to the Board prior to August 4, 2014, DSM-IV is still the governing directive for this appeal.

A necessary element to establish entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The requirements of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

III. Evidence and Analysis

During the June 2014 Board hearing, the Veteran testified that during service he was in combat several times, and he was injured during combat situations, and had witnessed people being killed.  He testified that he first noticed he was having some mental health and adjustment problems associated with his Vietnam experiences after returning from Vietnam.  He testified that he self-medicated with drugs and alcohol, and was trying to block out or suppress memories of the war experience.  He also testified that he and his wife had relationship issues over the years and that she had left him several times.  He testified that he was a loner.  He was not employed.  He had stopped working in 2003 and stayed unemployed for 2.5 years; and then he stopped working again in 2011.  He testified that he had had employment in the wrecker business and the banking industry.  His relationship with his children diminished after they finished college, married, and went away.  He testified that he spent much time alone.  

Service personnel records show that the Veteran served over nine months in Vietnam from July 1965 until April 1966.  His service specialty was identified in the DD Form 214 as construction machine operator, and his primary duty in Vietnam was light truck driver.  

Service treatment records show no indications of any behavioral or emotional problems, psychiatric conditions, or physical injuries associated with combat.  At the April 1966 separation examination the Veteran reported he had not had any nervous trouble of any sort or other problems referable to the claimed psychiatric disorder, and on examination the psychiatric evaluation was normal and without comment referable to the claimed psychiatric disorder.

VA treatment records on file are dated between June 2011 and November 2012.  These records show that when seen for physical complaints in June 2011, the Veteran denied having had treatment for mental health issues; and at that time, screening for depression or PTSD was negative.  The Veteran reported negative replies to questions of whether he had: had nightmares; tried not to think about or avoid situations that reminded him of stressful events; been constantly on guard, or watchful, or easily startled; felt numb or detached from others, activities, or his surroundings; or had little interest or pleasure in doing things, or was feeling down, depressed, or hopeless. 

An August 2011 VA primary care note shows that the Veteran denied having depression, PTSD, or anxiety.

The report of a March 2012 VA examination shows that the evaluation was based on review of the claims file, a 90 minute interview, review of medical records and claims file, diagnostic interview, psychological testing, the Veteran's comments, and behavioral observations by the examiner.

The examiner noted that the Veteran was in Vietnam from July 1965 to April 1966.  During the examination the Veteran reported that during service, he saw fellow soldiers and Vietcong killed, and he saw heavy action from April 1965 to September 1965.  He saw two soldiers he named killed by sniper fire.  He was heavy equipment operator, and built roads and bridges.  In that activity snipers were the worst danger but he was also subject to mortar rounds.  He also saw severely injured people in the hospital and people die in a field hospital.  He reported that he was hospitalized for 22 days while in Vietnam.

The Veteran underwent psychological testing.  On PCL-M testing, the Veteran received a score of 44.  The examiner noted that PCL-M scores ranged from 17 (no symptoms) to 85 (severe symptoms); and that a score of 44 was below cutoff score for clinical diagnosis of PTSD.  In this regard, the examiner noted that the Veteran had never had any formal treatment for any mental health condition.  

The examiner found that the Veteran had the following stressors that meet DSM-IV Criterion A (adequate to support a diagnosis of PTSD): being subject to sniper attacks and mortar attacks, sweeping for mines; and fear of hostile military or terrorist activity.

The examiner also found that the Veteran's case met Criterion B-the traumatic event is persistently reexperienced-in one or more of the following ways: recurrent and distressing recollections of the event; recurrent distressing dreams of the event; and acting or feeling as if the traumatic event were recurring, including a sense of reliving the experience, illusions, hallucinations or dissociative flashback episodes, including those that occur on awakening or when intoxicated.

The examiner found that in all, the Veteran met Criteria A, B, C, D, and E required for a formal diagnosis of PTSD; but he did not meet Criterion F ("the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning" required for diagnosis of PTSD).  In this regard, the examiner commented that the Veteran was retired from a highly successful job as a banker and was currently running a storage business with his wife.  He was close to his wife of 44 years and to his 2 children.  The examiner commented that although the Veteran did report having some past occupational impairment in terms of having had several jobs from 1966 to 1968, he had not had occupational impairment since 1968.  

After examination, the examiner determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria; and that the Veteran did not have a psychiatric diagnosis under Axis I.    

A November 2012 VA primary care note shows that the Veteran denied having feelings of sadness, or any sign of depression.  The note recorded that the screen for PTSD was negative; and the screen for major depression disorder was negative, though the Veteran did report that he had had little interest or pleasure in doing things for several days; and had felt down, depressed, or hopeless for several days.

In sum, at no time during the pendency of this claim (or even shortly prior to the filing of the claim) has there been a diagnosis of a psychiatric disorder meeting DSM-IV criteria.  The record does not contain any service treatment record evidence of any diagnosed psychiatric disorder to include PTSD, or any evidence diagnosing any psychiatric disorder since service.  In the absence of proof of such present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

There is no diagnosis of a psychiatric disorder by a medical professional, and the Veteran is not shown to be competent to diagnose such disability.  Although he is competent to attest as to symptoms he has observed, a diagnosis of a psychiatric disorder is not a simple medical condition susceptible to lay diagnosis and, clearly, his reported symptoms have not later supported a diagnosis by any medical professional.  Nor is a psychiatric disorder a condition for which lay observation has been found to be competent to establish the presence of disability.  See, e.g., Young v. McDonald, 766 F.3d 1348, 1352 (Fed. Cir. 2014) (medical diagnosis is required for establishing service connection for PTSD).

As there is no diagnosis of any psychiatric disorder, it is unnecessary to consider whether the claim meets criteria of any other elements of service connection regarding an in-service incurrence or aggravation of a disease or injury; or a causal relationship between a present disability and any disease or injury incurred or aggravated during service, the so-called "nexus" requirement including criteria of 38 C.F.R. § 3.304(f).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The preponderance of the evidence is against the claim of service connection for a psychiatric disorder to include PTSD; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a psychiatric disorder to include PTSD is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


